Citation Nr: 9917454	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-03 550	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to a compensable rating for a service-
connected left inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 

INTRODUCTION

The veteran served on active duty from May 1961 to September 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 decision of the VA 
RO which denied service connection for a low back disability.  
The RO also granted service connection for a left inguinal 
hernia, with a noncompensable evaluation; the veteran appeals 
for a compensable rating.  A personal hearing at the RO was 
held in May 1998.  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a low back 
disability.  

2.  The veteran's residuals of a left inguinal hernia repair 
are manifested by a tender scar over the area of the surgery; 
there is no recurrence of the hernia.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a low back 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp 1999).  

2.  The criteria for a 10 percent rating for residuals of a 
left inguinal hernia repair have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.114, Diagnostic Code 7338, § 4.118, 
Diagnostic Code 7804.  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from May 1961 
to September 1970.  A review of his service medical records 
reveals that on entrance examination in May 1961, his spine 
was normal.  A history of a right inguinal hernia repair in 
May 1960 was noted.  In September 1962, the veteran underwent 
a left inguinal hernia repair.  In August 1964, he was 
treated for a genitourinary problem, with symtoms of trouble 
voiding and pain in the small area of his back on both sides.  
Service medical records dated in September 1965 show that the 
veteran was involved in an automobile accident; he complained 
of soreness of the left shoulder and neck; the diagnostic 
impression was bruises and mild abrasions; and there was no 
mention of a low back disorder.  Several service medical 
records from 1966 and early 1967 show treatment for 
genitourinary or gastrointestinal disorders accompanied by 
various symptoms, one of which was low back, side, or flank 
pain.  These records do not indicate a musculoskeletal low 
back disorder.  In February 1968, while being treated for a 
genitourinary disorder, the veteran complained of pain in the 
lower back region and in the left buttock.  In January 1970, 
he was seen for complaints of low back pain after he bent 
over the previous day.  Findings were normal on physical 
examination, and the diagnostic impression was low back 
strain.  The July 1970 service separation examination noted 
that the spine and musculoskeletal system were normal on 
clinical evaluation.  On the back of the examination form, in 
the space for reporting significant or interval history, 
there is a notation (in the veteran's handwriting, next to 
his signature) of "Fair Back," and below this is written 
(apparently by the examiner, commenting on the history) 
"Chronic Low Back Strain."  

Private treatment records from 1972 to 1988 primarily show 
treatment for unrelated conditions such as hypertension.  A 
February 1974 record shows that the veteran was treated after 
he fell and hit his shoulder.  The examiner noted tenderness 
of the right shoulder and back.  A March 1979 record includes 
a notation of back pain.  

An October 1990 VA outpatient record shows that the veteran 
was treated for complaints of back pain, with radiation down 
the left leg.  The diagnostic impressions were degenerative 
joint disease and mechanical low back pain.  The VA radiology 
report shows X-rays of the lumbosacral spine were provided at 
this visit; the veteran gave a clinical history of back pain 
radiating down the left leg after he slipped at work; and the 
X-rays showed mild spondylosis at L4-L5 and very minimal 
dextroscoliosis.  

A May 1991 private treatment record shows that the veteran 
complained of low back pain which began during the preceding 
four days.  He reported no known trauma.  The assessment was 
low back strain.  

A VA treatment record from December 1992 shows that the 
veteran reported a "catch" in his back on the left side 
after getting up from the sofa the previous week.  He 
reported a similar episode two years earlier, and it was 
noted that X-rays in 1990 showed mild spondylosis at L4-L5.  
Following current examination, the diagnosis was lumbosacral 
sprain syndrome.  

VA treatment records from April 1995 reveal that the veteran 
reported a long history of intermittent low back pain.  He 
indicated that he had low back pain for the preceding 3-4 
days on the left side with radiation past the aspect of the 
left leg and into the knee.  No history of trauma to the back 
was reported.  The diagnostic impression was mechanical low 
back pain.  

In December 1996, the veteran underwent a VA compensation 
examination related to cardiovascular and gastrointestinal 
conditions.  A new small umbilical hernia was noted; there 
was no mention of an inguinal hernia.  

During a May 1998 RO hearing, the veteran testified that 
sometimes, particularly in the morning, he noticed a bulge at 
the left inguinal hernia repair site, and that such would go 
away by pressing on it.  He said that he did not wear a belt 
or support for his left inguinal hernia, but he tried to 
avoid straining the area.  He testified that he injured his 
back in an accident in service; he was unsure which accident 
it was but thought it could have been a 1965 jeep accident.  
The veteran said that his family doctor treated him for low 
back pain shortly after service (he gave various years in the 
early to mid 1970s for his first treatment after service) but 
that records of early post-service treatment were 
unavailable.  He denied any post-service accident or injury 
that would account for his low back problems.  The veteran's 
wife testified that she was aware of her husband's low back 
pain beginning in 1976, when they first met.  

On VA examination in July 1998, the veteran reported a past 
medical history of low back pain.  He said that he had 
surgery for a left inguinal hernia and continued to have some 
tenderness at the hernia site, especially with stretching and 
bending over.  He denied any recurrence of the hernia, as per 
his observation.  He described his current low back symptoms.  
On physical examination, his abdomen was soft, nondistended, 
with no organomegaly.  The examiner noted slight tenderness 
at the left inguinal area but there was no hernia defect felt 
on examination.  Slight tenderness over the lumbosacral spine 
was noted.  X-rays revealed degenerative changes in the 
lumbosacral spine which had progressed since the 1990 study.  
The assessments by the examiner included inguinal hernia 
surgery with residual tenderness over the area of the 
surgery; it was noted that this could be related to fibrosis 
over the suture of the abdominal wall.  Also assessed was 
degenerative joint disease of the lumbosacral spine.  

II.  Analysis

A.  Service connection for a low back disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran claims service connection for low back disability 
which he contends began in service.  His claim presents the 
threshold question of whether he has met his initial burden 
of submitting evidence to show that his claim is well 
grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no duty on 
the part of the VA to assist him with his claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and 
competent evidence showing causality between service and a 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

Service medical records from the veteran's 1961-1970 period 
of active duty show that he complained of neck and shoulder 
pain following a 1965 automobile accident, but there was no 
mention of a low back injury in that incident.  He was seen 
on several occasions from 1964 to 1968 for genitourinary and 
gastrointestinal disorders accompanied by various symptoms 
(including low back, side, or flank pain), but these records 
do not identify a musculoskeletal low back disorder.  A 
January 1970 service medical record shows an episode of low 
back strain.  The July 1970 service separation examination 
notes a history of "chronic" low back strain, although 
objective clinical evaluation showed a normal spine at this 
examination.  The veteran was discharged from service in 
September 1970.  There are no medical records showing a low 
back disorder for years after service.  Private medical 
records mention back pain in 1974 after the veteran was hurt 
in a fall, and there is an incidental note of back pain in 
1979.  No chronic back disability was noted.  Medical records 
from 1990 to 1998 show diagnoses of lumbosacral strain and 
degenerative joint disease (arthritis) of the low back.  

There is no evidence of arthritis of the low back in the 
first year after service, as required for a presumption of 
service incurrence.  Despite the use of the word "chronic" 
in reporting a history of low back strain at the 1970 service 
separation examination, the service medical records do not 
depict a chronic low back condition.  38 C.F.R. § 3.303(b).  
The service records do note acute low back strain, and one 
way to establish service connection would be by evidence 
showing continuity of symptomatology of the low back 
condition since service.  Id.  There is a gap of years after 
service without evidence of the condition, and the veteran 
has not submitted evidence of continuity.  Under the 
circumstances of this case, in order for the service 
connection claim to be well grounded, the veteran would have 
to submit competent medical evidence linking his current low 
back condition (lumbosacral strain and arthritis) with an 
incident of service.  Clyburn v. West, 12 Vet.App. 296 
(1999); Caluza, supra.  However, the veteran has submitted no 
such medical evidence of causality.  The veteran's assertion, 
that his current low back condition is the result of an in-
service injury, does not serve to make his claim well 
grounded since, as a layman, he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent 
competent medical evidence of causality, the claim for 
service connection for a low back disability must be denied 
as not well grounded.  Caluza, supra; Grivois, supra.  

B.  A higher rating for left inguinal hernia

The veteran's claim for a compensable rating for a 
postoperative left inguinal hernia is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

An inguinal hernia which has not been operated upon, but 
which is remediable, is rated 0 percent disabling.  Also, a 
small, reducible hernia, or one without true hernia 
protrusion is rated 0 percent disabling.  A postoperative, 
recurrent inguinal hernia which is readily reducible and well 
supported by a truss or belt is rated 10 percent disabling.  
38 C.F.R. § 4.114, Diagnostic Code 7338.  

Superficial scars that are tender and painful on objective 
demonstration are assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Code 7804.  When these requirements are not 
shown, a 0 percent rating is assigned.  38 C.F.R. § 4.31.  

Service medical records show that the veteran underwent a 
left inguinal hernia repair in 1962.  At the 1998 RO hearing, 
the veteran asserted that the hernia was symptomatic and that 
he had a bulge at the repair site which would disappear by 
pressing on it.  During the 1998 VA examination, the veteran 
denied any recurrence of the left inguinal hernia and there 
was no hernia defect felt on examination.  The examiner noted 
that the veteran had slight residual tenderness over the area 
of the surgery which could be related to fibrosis over the 
suture of the abdominal wall.  

The recent evidence of record reflects that the left inguinal 
hernia has not recurred; thus, the veteran is not entitled to 
a compensable rating under Diagnostic Code 7338.  However, 
the medical evidence does show that the veteran has a 
postoperative scar with residual tenderness.  Bearing in mind 
the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the 
Board finds impairment from that postoperative left inguinal 
hernia scar approximates a superficial scar that is tender 
and painful on objective demonstration, and such supports a 
10 percent rating under Code 7804.  The evidence does not 
show additional impairment as required for a rating in excess 
of 10 percent.  






ORDER

Service connection for a low back disability is denied.  

A 10 percent for a scar as the residual of a left inguinal 
hernia repair is granted.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

